Exhibit 10.68

 

COMMERCIAL

LEASE

 

THIS LEASE is made as of this 18th day of August, 2000, by and between Beard
Sawmill LLC, a Connecticut limited liability company (hereinafter referred to as
“Landlord”) and the following party (hereinafter referred to as “Tenant”):

 

PHYSICIANS HEALTH SERVICES OF CONNECTICUT, INC., a Connecticut corporation

 

IN CONSIDERATION of the mutual benefits and obligations set forth in this Lease,
Landlord and Tenant agree as follows:

 

ARTICLE I—LEASING DATA

 

1.1. LEASING DATA. This Article contains data used in other provisions of this
Lease but set forth in this Article for ease of reference. For example, although
the Monthly Base Rent is specified in this Article, Article IV is the operative
provision of the Lease regarding the payment of the Monthly Base Rent. Whenever
any item contained in this Article is more specifically described in a
subsequent Article of the Lease, the more specific description will control.

 

  (a) The “Building” is the proposed building in which the Leased Premises is to
be located and is known as Route 8 Corporate Center, Shelton, Connecticut as
more specifically described in Exhibit C attached hereto.

 

  (b) The “Leased Premises” is located on the 3rd, 4th, 5th and 6th floors of
the Building, with the floor area outline of the Leased Premises being shown on
Exhibit A, attached hereto.

 

  (c) Provided the Building is constructed in accordance with the plans and
specifications attached hereto as Exhibits A-1 through A-6, the “Leased Premises
Square Footage” shall be 104,233. If the Building is not constructed in
accordance with such plans and specifications, the Leased Premises Square
Footage will be subject to measurement and verification as provided for in
paragraph 2.17 hereof. Notwithstanding the BOMA standard method per Exhibit G
attached hereto for measuring the Leased Premises, Tenant’s Leased Premises
Square Footage shall include Tenant’s Percentage of the rentable square footage
of the Building’s cafeteria and the health club, nonetheless measured by the
BOMA Standard method. For purposes of calculating Tenant’s Base Rent obligations
and Tenant’s Percentage (i) the rentable area of the Leased Premises shall be
measured using the method for determining “Rentable Area” set forth in the
aforementioned BOMA standard, and (ii) the load factor (i.e., the difference
between the “Usable Area” of the Premises, and the “Rentable Area” of the
Premises, both determined pursuant to the aforementioned BOMA standard), shall
not exceed twelve percent (12%).

 

  (d) The “Initial Commencement Date” is no later than the earlier of 9 months
after the delivery of all of the structural steel for the Building (“Steel”) to
the Project, or 14 months after the execution of the Lease by Landlord, Tenant
and execution of the Guaranty attached as Exhibit F hereto by Foundation Health
Systems, Inc., (collectively, “Execution”) provided that Tenant provides
Landlord with approved floor plans 60 days from execution of this Lease.
Landlord’s approval of Tenant’s floor plan, space plan and other documents
requiring Landlord’s approval shall in no event be unreasonably withheld, and
Landlord shall, not later than five (5) days after submission of the same, grant
its approval or provide specific, written objections thereto. The Initial
Commencement Date will automatically extend one day for each day Tenant delays
in providing said floor plans. The Initial Commencement Date is the date upon
the occurrence of all of the following:

 

  •  

Substantial completion of the base building, exterior landscaping (to the extent
possible in the season), parking and roadways and substantial completion of
Tenant’s leasehold improvements all in accordance with specifications pursuant
to the attached Exhibit C. Substantial completion, as defined herein, of all
work shall be certified by Tenant’s architect in its reasonable discretion, with

 

1



--------------------------------------------------------------------------------

 

the possible exception of “Punch List Items”. “Punch List Items” means those
items (including exterior landscaping) whose failure to complete will not
materially adversely affect Tenant’s ability to use the Leased Premises for the
purposes stated herein and which are agreed to as such in a writing signed by
both Landlord and Tenant. Landlord will, nevertheless, promptly and diligently
pursue the completion of any such Punch List hems. Landlord represents and
warrants that upon delivery of vacant possession of the Leased Premises to
Tenant with all of Landlord’s work as provided herein, duly completed, the
Building of which the Leased Premises are a part, the Leased Premises, and all
systems serving the Leased Premises, HVAC, plumbing, sewer sprinkler and
electrical systems, will be in good working order and condition, and in
compliance with all laws and building codes, including but not limited to the
Americans with Disabilities Act.

 

  •   Issuance of a Certificate of Occupancy by the City of Shelton.

 

  (e) The “Initial Term” is the period of time beginning with the Initial
Commencement Date and ending at the end of the 180th full calendar month from
and after the Initial Commencement Date.

 

  (f) The “Leased Premises Use” is general office purposes and uses reasonably
similar or incidental thereto.

 

  (g) The “Base Rent” for the Initial Term is $14.00 per rentable square foot
per annum for years 1 – 15 or $121,605 per month.

 

  (h) The “Security Deposit” is $-0-.

 

  (i) The “Notice Address” for Landlord and Tenant are:

 

Landlord:

Beard Sawmill LLC

c/o R. D. Scinto, Inc.

P.O. Box 880

Shelton, CT 06484

 

Tenant:

Physicians Health Services of Connecticut, Inc.

One Far Mill Crossing

P.O. Box 904

Shelton, CT 06484

Attn: Chief Financial Officer

 

Foundation Health Systems, Inc.

P.O. Box 2470

Rancho Cordova, CA 95741-2470

Attn: Director of Real Estate

 

  (j)

If the Leased Premises are not substantially completed as defined in paragraph
1.1(d) hereof, Tenant shall, following the day that the Leased Premises have
actually been substantially completed, receive one day of free rent for each day
of delay after such date. If the Leased Premises are not substantially completed
within nine months following delivery of the Steel to the Project or 14 months
from full execution of this Lease and the Guaranty, (as may be extended pursuant
to paragraph 1.1(d), whichever is sooner, Tenant may upon notice and at its
option terminate the Lease at any time thereafter. Landlord shall order the
Steel immediately upon Execution. If the Steel has not been delivered to the
Project within six months after Execution, Tenant may upon notice and at its
option terminate the Lease at any time thereafter. Landlord shall notify Tenant
in writing of the delivery of the Steel to the Project promptly upon such
delivery. Time is of the essence of such dates and any election by Tenant not to
terminate on any date thereafter shall constitute a waiver of such time of the
essence as to that date only and each date thereafter is deemed to be a new time
is of the essence date if Tenant has not elected to Terminate on the immediately
preceding time of the essence date. If Tenant does not so terminate, the free
per day rent for each day of delay until substantial completion shall continue
to accrue to the benefit of Tenant Notwithstanding this right of Tenant to

 

2



--------------------------------------------------------------------------------

terminate, nothing herein is intended to preclude Tenant from seeking specific
performance of this Lease against Robert D. Scinto as guarantor pursuant to the
terms of his guaranty of even date herewith (which guaranty shall be in the form
attached hereto as Exhibit I).

 

ARTICLE II—DEFINITIONS

 

2.01. CAPITALIZED WORDS AND PHRASES. This Lease contains many words and phrases
with initial, capitalized letters. These words and phrases are used as specially
defined terms in an effort to make the Lease easier to read. An effort has been
made to set forth some of the more common defined terms in this Article, but
other Articles may also contain defined terms. Whenever a capitalized word or
phrase is used in this Lease, it shall have the definition specifically ascribed
to it, unless the context of the usage implies otherwise. Some of the
definitions listed below may not be used in the main body of the Lease. Some
definitions which may not be used in the main body of the Lease are nevertheless
listed because in some situations, the Data Section or additional provisions or
exhibits added to the Lease may incorporate the use of such definitions.

 

2.02. “ADDITIONAL RENT” means any charge, other than the Base Rent, payable by
Tenant to Landlord under any provision of this Lease.

 

2.03. “BUILDING” means the building to be built in which the Leased Premises are
to be located.

 

2.04. “COMMON AREA” means all portions of the Project other than the Leased
Premises and other Tenant spaces including common corridors, mechanical rooms,
lobby areas, elevator lobbies, common bathrooms, any area for the mutual benefit
of all Tenants in the Building (e.g. health club, gift shop, cafeteria), all as
measured pursuant to the BOMA standard method for measurement as outlined in the
attached Exhibit G and verified by Tenant’s architect.

 

2.05. “CONSENT” OR “APPROVAL” of either party means the consent or approval
given by such party in writing which consent or approval shall not be
unreasonably withheld, unless this Lease specifically provides otherwise to the
contrary.

 

2.06. INTENTIONALLY OMITTED.

 

2.07. “FISCAL YEAR” means the 12 month periods comprising the calendar year for
the purposes of computing Monthly Additional Rent. Landlord may change such
fiscal year upon notice to Tenant and upon such change there shall be an
equitable and proportional adjustment.

 

2.08. “LANDLORD’S INSURANCE PREMIUMS” means the premiums for Landlord’s
Insurance Coverages, Landlord’s Insurance Coverages being defined in paragraph
8.02.

 

2.09. “LEASED PREMISES” means the rentable space leased to Tenant at the
Project, as generally described in the data section.

 

2.10. “LEASED PREMISES SQUARE FOOTAGE” means the square footage set forth in
Article I, which represents square footage of the Leased Premises as measured by
BOMA standards and verified by Tenant’s architect.

 

2.11. “LEASED PREMISES UTILITY CHARGES” means the charges payable by Tenant for
its utility consumption at the Leased Premises, as further described in
paragraph 5.02.

 

2.12. “NOTICE” means only written notification given by one party to the other
or to Landlord’s mortgagee, if any, if required under this Lease. Notice may
only be given by: a form of US Mail in which the recipient is required to sign a
receipt (such as certified, return receipt); a nationally recognized courier
service which requires

 

3



--------------------------------------------------------------------------------

the recipient to sign a receipt (such as Federal Express or UPS Next Day); All
Notices will be effective on receipt. Notice must be given to the other party at
the party’s Notice Address. The Notice Address for each party is the address
listed in the Data Section of this Lease, or to such other address designated by
a party by Notice to the other party, provided, that neither shall not be
required to give Notice to more than one address, unless otherwise specified
herein.

 

2.13. “PROJECT” means the Building and the real estate associated with the
Building, the boundary of which is described on Exhibit B.

 

2.14. “PROJECT OPERATING EXPENSES” means all of the reasonable and necessary
expenses incurred by Landlord in the Operation of the Project except for those
expenses which are specifically excluded in this paragraph below, as may be
adjusted by the following sentence. If during all or part of any Calendar Year
the Project has not been fully occupied, then for the purposes of computing
Project Operating Expenses for such Calendar Year, Project Operating Expenses
shall be those expenses which would have reasonably and necessarily been
incurred had the Project been fully occupied and would otherwise qualify as
proper Project Operating Expenses. The preceding sentence shall in no event
allow Landlord to receive payment or reimbursement for more than 100% of the
expenses actually incurred by Landlord for the relevant Calendar Year. Project
Operating Expenses includes, without limitation; (a) the cost of any personnel
of Landlord directly involved in the operation of the Project, provided such
personnel are not above the grade of building manager and provided that the cost
of any personnel serving more properties than the Project is allocated to the
Project only in proportion to the time spent on the Project business; (b) the
cost of equipment and supplies used in the maintenance and operation of the
Project (salt and sand in the winter months, for example); (c) the cost of
keeping the Project in good repair (repairs & replacements but excluding
replacements of a capital nature); (d) the cost of utilities serving the Common
Area and utilities serving the Leased Premises other than those in Article 5
hereof (electricity for the parking lot lighting and HVAC, for example); (e) a
reasonable management fee consistent with the operation of a first-class office
building in the Shelton, CT area, however, in no event shall the fee exceed that
charged other tenants of comparable size and shall in no event exceed five
percent (5%) of the Project’s gross rents in any calendar year; (f) the cost of
maintenance and cleaning of the Common Area; (g) the cost of equipment
maintenance contracts; (h) landscaping costs; (i) restriping and repairing the
parking area serving the Project; (j) Landlord’s Insurance Premiums; (k) Project
Taxes; and (l) any other item reasonably expended to maintain the Building in at
least the same manner as other first-class office buildings in the Shelton, CT
market which would constitute an operating expense under generally accepted
accounting principles and which is not otherwise excluded from Project Operating
Expenses under this Lease. Project Operating Expenses shall not include;
(a) mortgage principal and interest payments; (b) cost of refinancing any
indebtedness secured by the Building; (c) ground rent and related costs;
(d) depreciation and amortization of building or equipment; (e) interest or
penalties resulting from late payments by Landlord; (f) advertising costs;
(g) brokers’ leasing commissions; (h) tenant leasehold improvements; (i) capital
improvements; (j) any costs reimbursed by insurance companies or governmental
authorities; (k) legal fees for the enforcement of any other tenant’s leases;
(l) the cost of fine art work (other than normal costs associated with
maintaining, but not acquiring quality decorative artwork); (m) off-site
management personnel and overhead; (n) Landlord’s cost of electricity and other
services that are sold to tenants and for which Landlord is entitled to be
reimbursed by tenants as an additional charge or rental over and above the base
rent payable under the lease with such tenant; (o) expenses in connection with
services or other benefits of a type which are not provided Tenant but which are
provided to another tenant or occupant; (p) overhead and profit increment paid
to subsidiaries or affiliates of Landlord for services on or to the real
property, to the extent only that the costs of such services exceed competitive
costs of such services were they not so rendered by a subsidiary or affiliate;
(q) all items and services for which Tenant reimburses Landlord or pays third
persons; (r) any costs, fines or penalties incurred due to violations by
Landlord or any governmental rule or authority; (s) any charge or expense to the
extent that it is materially in excess of that charged by landlords for similar
buildings in the general vicinity of the Leased Premises; (t) costs due to
Landlord’s violation of law; (u) the amount of any deductible with respect to
Landlord’s insurance, the costs of self-insurance or any risk against which
Landlord has elected to self-insure; (v) curing of construction defects; (w) any
and all costs of Landlord in bringing the Building into compliance with building
codes and other laws

 

4



--------------------------------------------------------------------------------

(unless caused by Tenant’s unique use of the Premises contrary to general office
use); (x) any and all costs of Landlord in complying with environmental
regulations including, but not limited to, the costs and expenses of clean-up,
remediation, environmental surveys/assessments, compliance with environmental
laws, consulting fees, treatment and monitoring charges, transportation expenses
and disposal fees, etc.; (y) any and all costs incurred by Landlord in
connection with the transfer or disposition of Landlord’s interest in the
Building or Project; (z) costs for which Landlord has been compensated by a
management fee; (aa) costs arising from the negligence or fault of other tenants
or Landlord; (bb) costs arising during the contractual warranty period from
construction defects in the base, shell or core of the Building or improvements
installed by Landlord; (cc) “in-house” legal and/or accounting fees; and (dd)
any other expenses which, in accordance with generally accepted accounting
principles, consistently applied, would not normally be treated as operating
expenses by comparable landlords of comparable buildings.

 

2.15. “PROJECT TAXES” means the regularly assessed and payable real estate tax
of the City of Shelton as may from time to time be abated and any other tax or
use charge to be imposed upon the Project or its operation, such as, without
limitation: a sewer assessment or use charge; a fire district tax; and/or a
special taxing district tax. Project Taxes does not include any personal
property tax imposed upon the personal property of any tenant in the Building or
any other tax which may be imposed directly upon a tenant in the Building rather
than the Project or its owner generally, or any income, profit, franchise, rent,
sales, gift, estate, inheritance or similar taxes. Landlord represents that it
is not aware of any tax other than real property tax with regard to the Project
nor has it received any information regarding the assessment of any such tax.
Landlord agrees to appeal the initial and/or any subsequent assessment and
pursue same diligently at the request of Tenant based upon such assessment being
unreasonable. Tenant agrees to continue to pay taxes based upon such assessments
pending such appeal.

 

2.16. “RENT” means all sums payable by Tenant to Landlord under the provisions
of this Lease, including all Base Rent and Additional Rent.

 

2.17. “TENANT’S PERCENTAGE” means the percentage equivalent to the ratio of the
Leased Premises Square Footage divided by the Total Building Square Footage,
which may be proportionately adjusted upon any change in the Leased Premises
Square Footage or Total Building Square Footage, but will not be adjusted based
upon the degree of occupancy of the Project. Provided the Building is
constructed in accordance with the plans and specifications attached hereto as
Exhibits A-1 through A-6, Tenant’s Percentage shall be 70.11 percent. If the
Building is not constructed in accordance with the plans and specifications
attached hereto as Exhibits A-1 through A-6, Tenant’s Percentage will be
determined by measuring pursuant to the BOMA standard method for measurement as
outlined in the attached Exhibit G and verified by Tenant’s architect.

 

2.18. “TERM” means the period of time during which Tenant is entitled to
possession of the Leased Premises in accordance with the provisions of this
Lease, but does not include any holdover period.

 

2.19. “TOTAL BUILDING SQUARE FOOTAGE” shall be 148,669 square feet, provided
that the Building is constructed in accordance with the plans and specifications
attached hereto as Exhibits A-1 through A-6. Otherwise, the Total Building
Square Footage will be determined by measuring the gross rentable square footage
pursuant to the BOMA standard method for measurement as outlined in the attached
Exhibit G and verified by Tenant’s architect of the rentable tenant spaces in
the Building, whether rented or not. The Total Building Square Footage is
subject to adjustment as measured pursuant to Exhibit G hereof and verified by
Tenant’s architect, such as an increase if any additional rentable square
footage is constructed as an addition to the Building.

 

2.20. “WALL STREET PRIME” means the interest rate published by the Wall Street
Journal as the base rate on corporate loans posted by at least 75% of the
nation’s 30 largest banks, or a similar substitute rate reasonably selected by
Landlord if the foregoing rate is no longer published. Unless a different rate
is stated in this Lease, any sum owing from Landlord to Tenant under this Lease
shall accrue interest at the Wall Street Prime plus two (2) percentage points.

 

5



--------------------------------------------------------------------------------

ARTICLE III—LEASING OF LEASED PREMISES AND TERM OF LEASE

 

3.01. LEASING OF LEASED PREMISES. Landlord hereby leases the Leased Premises to
Tenant for the Term, together with a right to all portions of the Common Area,
subject to the other provisions of this Lease.

 

3.02. QUIET ENJOYMENT. Upon payment by Tenant of the Rents herein provided, and
upon the substantial performance of all the covenants, provisions and conditions
on Tenant’s part to be observed and performed, Tenant shall peaceably and
quietly hold and enjoy the Leased Premises for the Term without hindrance or
interruption by Landlord or any person claiming by or through Landlord.

 

3.03. INTENTIONALLY OMITTED.

 

3.04. CONDITION OF LEASED PREMISES UPON DELIVERY TO TENANT. The Leased Premises
shall be delivered to Tenant on the Initial Commencement Date in a condition,
broom clean land free of all personal property of others with the base building,
exterior landscaping (weather permitting), parking and roadway substantially
completed as outlined in the Data Section and subject to completion of punch
list items. Landlord will perform the work set forth in Exhibit C, attached
hereto, as Landlord’s Initial Fit-Out Work. Any and all of Landlord’s Initial
Fit-Out Work shall be performed by Landlord in a good and workmanlike manner
using first-class materials as outlined in the Exhibit C. Landlord will commence
any Landlord’s Initial Fit-Out Work on or before the date felt to be reasonably
early enough for the Landlord’s Initial Fit-Out Work to be substantially
completed on or before the Initial Commencement Date with the possible exception
of punch list items as defined herein.

 

3.05. BEST EFFORTS. Landlord shall use its best efforts to complete the
Building, the Project and Landlord’s Initial Fit-Out Work in a timely and good
and workmanlike manner and as otherwise described in this Lease.

 

3.06. PRE INITIAL COMMENCEMENT DATE ACCESS. Tenant shall have the right of
access, without any obligation to pay Rent, to the Leased Premises prior to the
Initial Commencement Date upon notice to Landlord for the purposes of performing
all work and installations for occupancy for the Tenant’s uses hereunder
provided said access will be in a manner so as not to materially interfere with
Landlord’s work.

 

ARTICLE IV—PAYMENT OF RENT

 

4.01. PAYMENT OF RENT. Tenant shall pay the monthly Base Rent and the Monthly
Additional Rent on the first day of each calendar month during the Term, in
advance. The amount of the Monthly Additional Rent and method of billing
therefore is set forth in paragraph 4.02. Any other charge shall be due in
accordance with the Lease provision governing the charge. For example, if Tenant
is to pay Landlord for any fit-out work, the charge and manner of payment for
that may be covered under the provision specifying the fit-out work.

 

4.02. MONTHLY ADDITIONAL RENT. The Monthly Additional Rent is: [i] Tenant’s
Percentage of Project Operating Expenses; plus [ii] Leased Premises Utility
Charges. At the beginning of each Calendar Year, Landlord shall prepare an
itemized estimate (in reasonable detail) of all of the components of the Monthly
Additional Rent expected to be incurred by Tenant during the ensuing Calendar
Year. Landlord will provide a copy of the statement of estimated Monthly
Additional Rent to Tenant and Tenant shall pay the Monthly Additional Rent based
on Landlord’s estimated statement, each monthly payment to be 1/12 of the
estimated Monthly Additional Rent to be incurred for the full Calendar Year.
After the end of each Calendar Year, Landlord will prepare an itemized statement
of the actual Monthly Additional Rent incurred by Tenant during the prior
Calendar Year, together with a statement of any overpayment or underpayment of
actual Monthly Additional Rent based upon the estimated payments made by Tenant.
Landlord will render the statement of Monthly Additional Rent actually incurred
by Tenant within 90 days after the end of each Calendar Year. In the case of an
underpayment, Tenant shall pay the shortage to Landlord within 30 days after
rendering the statement of actual Monthly Additional Rent to Tenant provided
that such statement is delivered to Tenant within 120 days

 

6



--------------------------------------------------------------------------------

after the end of the calendar year (or else Tenant shall not be obligated to pay
any such amount). In the case of an overpayment, Landlord will reimburse the
amount of the overpayment to Tenant within 30 days after the rendering of the
statement. In the event it becomes reasonably apparent to Landlord during the
course of a Calendar Year that the actual Monthly Additional Rent will be
materially different than the estimated Monthly Additional Rent (on account of
an unexpected increase in the municipal real estate tax, for example), then
Landlord may reasonably amend the statement of estimated Monthly Additional Rent
and the monthly payments will be adjusted such that all of the newly estimated
Monthly Additional Rent for the full Calendar Year will have been paid via the
Monthly Additional Rent payments made prior to the new estimate plus payment of
the equal adjusted installments of the Monthly Additional Rent payments
remaining in the Calendar Year and further provided that Landlord provides
reasonable evidence substantiating such material difference. If Landlord has not
provided Tenant with a statement of estimated Monthly Additional Rent prior to
the beginning of a Calendar Year, Tenant shall make installment payments based
upon the installments in effect for the prior year until the new statement of
estimated Monthly Additional Rent is rendered to Tenant. Any overestimate in
excess of 10% per Calendar year exclusive of Property Taxes shall bear
annualized interest at 2% over Wall Street Prime for the estimated rent for such
Calendar year on the amount which is the difference between the estimated
Operating Expenses and the actual Operating Expenses. The calculation of Monthly
Additional Rent shall be in accordance with Generally Accepted Accounting
Principles. Any component of Project Taxes shall be charged to any period as
actually paid by the Landlord. For example, if Landlord receives a tax bill
based on the List of October 1, 1998 which is due and payable on July 1, 1999
and January 1, 2000 covering the period July 1, 1999 to June 30, 2000 inclusive,
the tax bill would be charged to the calendar year 1999 Project Operating
Expenses. Tenant shall be entitled proportionately to any abatements or other
similar benefits. If the City of Shelton changes its manner of taxation, the
allocation of Project Taxes shall be correspondingly changed in an equitable
manner. All utility bills and other similar expenses shall be allocated to the
period of actual usage which resulted in the bill. For example, if Landlord
receives a Common Area electric bill in January 1999, which bill covers a period
beginning in November 1998 and ending in December 1998, the electric bill would
be charged to 1998 Project Operating Expenses. During the three hundred sixty
(360) day period after receipt of any instrument containing a computation of an
actual month’s Additional Rent pursuant to this Article, (“Landlord’s
Statement”), Tenant (or a representative of Tenant) may inspect and audit
Landlord’s records relevant to the cost and expense items reflected in such
Landlord Statement at the location at which such records are located at a
reasonable time mutually agreeable to Landlord and Tenant during Landlord’s
usual business hours, the cost of which audit shall be borne by Tenant, unless
it reveals an error in Tenant’s Percentage of Project Operating Expenses in
excess of five percent (5%), in which case it shall be borne by Landlord.
Notwithstanding anything to the contrary contained in the Lease, Landlord agrees
that for the first twelve months after Tenant’s actual date of occupancy of the
Initial Term, Tenant’s Percentage of Project Operating Expenses, as described in
this 4.02 (i) above, will not exceed $5.20 (expense cap) per rentable square
foot of Leased Premises.

 

4.03. ADDITIONAL PROVISIONS REGARDING PAYMENT OF RENT. All Rent shall be due and
payable without any setoff or deduction to Landlord at the times specified in
this Article, above except as otherwise provided herein or as provided by
applicable law. If any installment of Rent is not paid within 10 days of its due
date, Tenant shall pay a late charge to Landlord equal to the greater of $100 or
5% of the overdue payment. Notwithstanding same Tenant shall be entitled to one
late payment not to exceed 15 days over the course of the Calendar year. If the
outstanding balance of Rent owed to Landlord contains any amount that has not
been paid within 10 days of its due date, then beginning on the 11th day, the
entire outstanding balance of Rent owed by Tenant shall bear interest at the
“Default Rate”, until the outstanding balance no longer includes any amounts not
paid within 10 days of their due date. The “Default Rate” is the rate of
interest equal to the lesser of: [i] 2% over the Wall Street Prime in effect at
the time the Default Rate begins to accrue; or [ii] the maximum rate of interest
permitted to be charged under law. Any liability for unpaid Rent shall survive
the termination of the Lease.

 

ARTICLE V—LEASED PREMISES UTILITIES

 

5.01. RESPONSIBILITY TO PROVIDE UTILITIES TO THE LEASED PREMISES.    Landlord
shall at its sole cost and expense provide the distribution systems for electric
power for the lighting and power outlets for the Leased

 

7



--------------------------------------------------------------------------------

Premises and fuel and electricity for the heating, ventilation and air
conditioning system for the Leased Premises in quantity and quality necessary
for Tenant to operate its business, initially as outlined in the work letter
attached hereto and made a part hereof as Exhibit C, all at the lowest possible
rates and without any profit to Landlord. If Landlord is responsible to provide
the Leased Premises to Tenant with any plumbing fixtures (such as kitchen
facilities with a sink or bathroom facilities), Landlord will provide, at its
sole cost and expense, a water supply to the plumbing fixtures and a waste line
from such plumbing fixtures in quantity and quality necessary for Tenant to
operate its business initially as outlined in the work letter attached hereto.
Landlord will provide at its sole expense Tenant with locations in the Building
from which Tenant may run Tenant’s telephone lines. Landlord shall provide, at
its sole expense, for all electricity consumed by Tenant in the Leased Premises
to be separately metered to Tenant, and, permit Tenant to maintain Tenant’s own,
metered account with the electric provider. In the case of any utility for which
Tenant is permitted to maintain Tenant’s own separately metered account,
Landlord’s responsibility to provide such utility to the Leased Premises shall
consist of being responsible to construct and maintain all building systems
installed by Landlord for such utility system in good repair and providing the
utility up to the point of the meter. Tenant, and not Landlord, will be
responsible for maintaining the metered account and for keeping the utility
turned on from and after the point of the meter. Landlord will provide heating,
ventilating and air conditioning to the Leased Premises throughout the term of
the Lease for the hours of 8 a.m. to 6 p.m. Monday through Friday and 9 a.m. to
1 p.m. on Saturday and said heating and ventilation and air conditioning shall
be consistent with the standards outlined in the attached Exhibit C, and shall
in all events be consistent with services typically provided in a first-class
office building.

 

5.02. RESPONSIBILITY TO PAY FOR LEASED PREMISES UTILITY CHARGES. Tenant shall
pay all charges for utilities used, consumed in or allocable to the Leased
Premises (“Leased Premises Utility Charges”). Any utilities not separately
metered to the Tenant will be treated and allocated as Additional Rent as
outlined in Article IV of this Lease. If Tenant is in arrears with any provider
of any separately metered utility service to the Leased Premises, Landlord may,
provided such utility charges are not reasonably in dispute and upon 15 days
notice to Tenant, pay the providers charges, and Tenant shall reimburse Landlord
together with interest from and after the date of Landlord’s payment at the
Default Rate (defined in Article IV hereof). Landlord represents that the
quantity and quality of common areas and common utilities shall be consistent
with first-class office buildings operated by Landlord or its affiliates, i.e.,
Enterprise Corporate Park.

 

ARTICLE VI—USE OF LEASED PREMISES AND TENANT’S CONDUCT IN PROJECT

 

6.01. PERMITTED USE FOR LEASED PREMISES BY TENANT. Tenant and any permitted
assignee sublessee or subs sublessee shall use the Leased Premises for the sole
and exclusive purpose set forth in the Data Section and no other purpose. The
use of the Leased Premises shall also be in accordance with all laws affecting
the Leased Premises, including the municipal zoning laws. Tenant will comply
with all rules and regulations reasonably established by Landlord for the
governing of conduct of tenants in general in the Building, of which Tenant is
given notice provided Landlord agrees that same shall be uniformly and
non-discriminatory enforced and do not materially increase Tenant’s obligations
under this Lease. Landlord agrees to enforce same against other tenants of the
Building.

 

6.02. TENANT ALTERATIONS, TENANTS CONTRACTORS, MECHANIC’S LIENS, ETC. Tenant
shall not cause any alteration or improvement to be made to the Leased Premises
or to any other portion of the Project unless Tenant has obtained Landlord’s
prior Consent. Landlord will not unreasonably withhold, delay or condition
Landlord’s Consent to such alterations or improvements, but prior to rendering
Consent, Landlord may require Tenant to submit building plans (in detail
reasonably required by Landlord) and the identity of the contractor or
contractors and subcontractors to perform any such alterations or improvements.
Prior to the commencement of any such alteration or improvement by any
contractor, Landlord will be provided with a certificate of insurance for such
contractor, showing public liability coverage, workers compensation coverage and
any other insurance coverage regarding such alteration or improvement reasonably
required by Landlord, which certificate names Landlord as an additional insured
and provides that the coverage will not be canceled or not renewed without at
least 15 days advance Notice to Landlord. All work performed by or through
Tenant shall be performed in full compliance

 

8



--------------------------------------------------------------------------------

with all laws, shall be carried out in a reasonably prompt and workmanlike
manner and shall not unreasonably interfere with the peaceful enjoyment of the
Project by any other tenant. Tenant shall promptly pay all contractors and
materialmen hired by Tenant to furnish any labor or materials which may give
rise to the filing of a mechanic’s lien against the Project attributable to
alterations and improvements done by or through Tenant. Should any such lien be
placed against the Project, Tenant shall cause same to be discharged as against
the Project within the sooner of: [i] 30 business days after Tenant receives
notice of such lien: or [ii] 30 business days after request by Landlord to
remove such lien. If bond is filed and such lien is thereby discharged, Tenant
shall not be obligated to discharge the lien by payment. Notwithstanding
anything contained in this section 6.02 Tenant may make any non-structural
alteration or improvement costing less than $50,000 but subject to all other
terms hereof except the requirement that Tenant obtain Landlord’s reasonable
approval. In any event, Landlord will be notified of any such non structural
alterations. Any alteration or improvement approved by Landlord, including
Landlord’s Initial Fit-Out Work, may at Tenant’s option, be removed or left at
the Leased Premises at the termination of this Lease.

 

6.03. TENANT’S AND LANDLORD’S GENERAL COMPLIANCE WITH LAWS. Tenant and Landlord
shall, at their respective cost and expense, comply with all of the requirements
of all laws now in force or which may hereafter be in force and not being
reasonably disputed by Tenant or Landlord pertaining to Tenant’s use of the
Leased Premises and Project and any act therein by Tenant or the Landlord.
Specific reference is made to Tenant and Landlord’s duty to comply with all
state, federal and local laws concerning environmental protection and Tenant and
Landlord’s conduct at the Project. Each party shall indemnify and hold the other
harmless from and against any damage, liability, cost and/or expense which such
party may suffer by reason of the other party’s failure to comply with the laws
governing their respective conduct at the Project, including all laws concerning
environmental protection. Neither Landlord nor Tenant shall undertake any acts
which would result in the Leased Premises or the Project being defined as an
“Establishment” under the environmental laws of the State of Connecticut.
Landlord warrants, represents and covenants that the Building shall be
throughout the term of this Lease in compliance with all covenants,
restrictions, laws, statutes, ordinances, and governmental rules and regulations
(including, but not limited to, the Americans with Disabilities Act of 1990),
and requirements of any board of fire underwriters or similar body, as all of
the same may be amended and supplemented from time to time (collectively,
“Laws”). Tenant’s obligation under Section 6.03 and elsewhere in this Lease with
respect to constructing or retrofitting the Premises to comply with Laws shall
be limited to Laws (a) pertaining to Tenant’s personal property; or
(b) mandating alterations to the interior of the Premises (i) as a result of
modifications made to the interior of the Premises by Tenant or (ii) as a result
of Tenant’s specific use of the Leased Premises which materially differs from
that of other tenants in the Building. Landlord, at Landlord’s sole cost and
expense, shall comply with all Laws that pertain to any of the following:
(i) any building system; (ii) matters not specifically assigned as the
responsibility of Tenant under this paragraph; (iii) matters involving the
Building’s common areas; and (iv) construction of the leasehold improvements
constructed by Landlord. Landlord shall protect, defend, indemnify and hold
harmless Tenant from all claims, costs (including attorneys’ and experts’ fees),
expenses and liabilities arising from Landlord’s breach of this paragraph.
Landlord’s obligations under this paragraph shall survive the expiration or
earlier termination of this Lease.

 

6.04. SIGNAGE & WINDOW TREATMENT. Except as provided in this Section 6.04,
Tenant will not place or maintain, or cause to be placed or maintained, on any
portion of the Project exterior to the Leased Premises or any portion of the
Project (including the Leased Premises) visible from the exterior of the Leased
Premises, any sign or advertising matter without Landlord’s written consent.
Tenant shall have the right to install and maintain, at Tenant’s expense
(i) signage on the top of the exterior walls of the Building, in such locations)
as may be permitted by applicable law, and (ii) signage on any monument for the
Building (if no such monument exists, Tenant may construct one at Tenant’s
expense, at a prominent entrance to the Project). All such signage shall be as
prominent and large as permitted by law. The design and other physical aspects
of such signage shall be subject to Landlord’s prior approval, which shall not
be unreasonably withheld, delayed or conditioned. The signage on top of the
exterior walls of the Building granted to Tenant under this Section 6.04 shall
be exclusive to Tenant, unless Tenant does not utilize any portion of such
available signage, in which event Landlord may permit any other tenant of 25,000
square feet or greater to utilize such available signage, subject to Tenant’s

 

9



--------------------------------------------------------------------------------

reasonable approval of the size, design and content of such sign. Any monument
sign constructed for the Building shall permit Tenant to utilize at least
one-third of such sign on all sides in the most prominent locations, and if
Landlord reimburses Tenant for the remaining portions of such monument sign,
Landlord or other tenants may utilize the remainder pursuant to Landlord’s
reasonable discretion.

 

6.04A. Landlord will provide a directory in all appropriate locations in the
Building which directory shall be reasonably acceptable to Tenant.

 

6.05. ENVIRONMENTAL COMPLIANCE. Neither party will cause or permit the
depositing, spillage or seepage of any “Hazardous or Special Substance” in any
dumpster or in any other area of the Project other than an in an area and in a
manner which is in strict compliance with all laws and which is Approved in
advance by the other party. Neither party will use, store, generate or dispose
of any substance in any manner which would cause the Project to be classified as
an Establishment under the laws of the State of Connecticut. Each party will
indemnify the other party from and against any loss, cost, damage, fines,
testing deemed reasonably necessary by either party or any other expense
incurred by either party as a result of any violation of any environmental law
or this paragraph by either party or any agent, servant, employee or contractor
of either party. “Hazardous or Special Substance” means any substance that may
not be dumped in a land fill as general trash, any substance listed under the
laws of the State of Connecticut or the United States as a hazardous waste, or
any other substance whose use, presence or storage at the Project or the Leased
Premises requires any person to comply with any environmental reporting or
registration requirement under any law.

 

6.06. OTHER DUTIES OF TENANT REGARDING MAINTENANCE, REPAIR AND CONDUCT AT THE
PROJECT. Tenant will conform Tenant’s conduct to the following standards and
will perform the following duties, all in a prompt, diligent and workmanlike
manner, at Tenant’s sole cost and expense provided same is not caused by
Landlord’s act or failure to act:

 

  (a) Tenant will maintain the Leased Premises in a reasonably clean and neat
condition;

 

  (b) Tenant will keep the Leased Premises in good repair, except that any
repairs to the structure of the Building which are not necessitated by any
negligent or willful act or omission of Tenant shall be performed by Landlord;

 

  (c) Tenant will remove all trash from the Leased Premises with such frequency
as is consistent with the operation of Tenant’s business in a first class
manner, which will include placing general trash in the appropriate Project
Dumpster and recyclable trash in the appropriate Project Dumpster in order to
comply with any environmental laws affecting Tenant’s conduct.

 

  (d) Tenant will comply with all laws affecting Tenant’s use of the Leased
Premises and any reasonable recommendations of Landlord’s fire insurance rating
organization, which laws may include, but are not limited to: the municipal
zoning regulations; any environmental laws.

 

  (e) Tenant will comply with all rules and regulations reasonably established
by Landlord regarding the use of the Project, which rules may be presently
existing or hereafter established and may include, for example rules governing
employee parking (provided the number of spaces will not be decreased and there
shall be no charge for parking), time for rubbish removal, manner of making
deliveries to the Leased Premises and style of signage provided same are
uniformly and non-discriminatory applied. Landlord will cause other tenants to
abide by rules and regulations.

 

  (f) Tenant will maintain and service any dedicated computer/phone room air
conditioning equipment not associated with the base building system. This
service will include emergency response as required.

 

6.07. LIMITATIONS ON TENANT’S CONDUCT. Tenant agrees to abide by the following
limitations regarding conduct at the Project provided all other tenants have
identical limitations that are enforced against them:

 

  (a)

Tenant will not cause or permit the playing of any loudspeakers, phonographs,
public address systems or similar audio devices in any manner so as to be
audible outside of the Leased Premises;

 

10



--------------------------------------------------------------------------------

  (b) Tenant will not place any trash anywhere in the Project outside of the
Leased Premises except in the Project Dumpsters or Tenant’s Dumpsters, as the
case may be.

 

  (c) Tenant will not cause or permit to emanate from the Leased Premises any
objectionable odor, as determined in Landlord’s reasonable discretion.

 

  (d) Tenant will not do anything which unreasonably interferes with the use and
peaceful enjoyment of the leased premises of any other tenant;

 

  (e) Unless Landlord consents otherwise, Tenant will not solicit business in
the Common Area via distribution of handbills or other advertising matter or via
verbal contact with patrons of the Project, other than personal discussions with
persons known to the person soliciting prior to such person’s entry into the
Common Area.

 

  (f) Tenant will not permit the parking of any vehicles in any manner which
unreasonably interferes with the drives, sidewalks and fire lanes and any other
areas desired to be kept clear by Landlord.

 

  (g) Tenant will not receive or ship merchandise or equipment outside of the
areas reasonably designated by Landlord for loading and unloading.

 

  (h) Tenant will not place any load on any floor in excess of its loading
capacity or 100 lbs/p.s.f., whichever is greater.

 

  (i) To the extent that Tenant may control the temperature in the Leased
Premises to the exclusion of Landlord, Tenant will not permit the temperature in
the Leased Premises to fall low enough to cause any pipes to freeze.

 

  (j) Tenant will not keep, use, sell or offer for sale in or upon the Leased
Premises any article which may cause the Project to become uninsurable for fire
and casualty insurance.

 

  (k) Tenant will not use the Leased Premises or any portion of the Common Area
for any purpose prohibited by law unless such use is reasonably contested by
Tenant with any governmental authority.

 

ARTICLE VII—LANDLORD’S MAINTENANCE OF PROJECT AND OTHER ACTIVITIES OF LANDLORD
IN PROJECT

 

7.01. LANDLORD’S MAINTENANCE DUTIES. Landlord will perform all maintenance and
repairs reasonably necessary to maintain the Project in a condition meeting or
exceeding the standards established by Enterprise Corporate Park, Shelton, CT
and other first-class office properties. Notwithstanding the preceding sentence,
provided same is not the result of Landlord’s act or failure to act, Landlord’s
maintenance obligations shall not extend to any maintenance duties of Tenant set
forth in Article V or the maintenance of any other portion of the Project which
is the responsibility of any other tenant under such other tenant’s lease.
Landlord’s maintenance duties shall be carried out in a prompt, diligent and
workmanlike manner and shall include (to the extent not required to be performed
by Tenant under Article V):

 

  (a) keeping the Common Area, including the parking areas clean and in good
repair and condition.

 

  (b) performing snow and ice removal and sanding/salting for all portions of
the Common Area constituting parking areas, drives and walkways as may be
required by weather conditions.

 

  (c) keeping the exterior and structure of the Building in good repair, except
that the extent covered by Landlord’s Insurance (or which would have been
covered had Landlord carried the insurance required to be carried under this
Lease), Tenant will be responsible for any repair necessitated by the neglect or
willful misconduct of Tenant or Tenant’s agents, servants, employees or
contractors.

 

7.02. PROJECT DUMPSTERS AND TENANT’S DUMPSTERS. “Project Dumpsters” are those
trash receptacles referred to in this paragraph. Landlord will provide a
dumpster or dumpsters for normal volumes of office trash in a location or
locations in the Project reasonably selected by Landlord. In the event Tenant’s
refuse consists of

 

11



--------------------------------------------------------------------------------

other than normal volumes of office trash, Landlord reserves the right to
require Tenant to supply a dumpster or dumpsters for Tenant’s trash (“Tenant’s
Dumpsters”), at Tenant’s sole cost and expense, under a contract which is
subject to Landlord’s prior approval, which approval may be withheld on account
of the contract not being cancelable on not more than one month’s advance
notice. The cost incurred by Landlord in providing a project dumpster or
dumpsters is included as an element of Project Operating Expenses. Initial
amount and location of project dumpsters is shown in Exhibit C.

 

7.03. INTENTIONALLY OMITTED.

 

7.04. LANDLORD’S RIGHT TO PERFORM WORK IN PROJECT. Landlord shall have the right
to undertake the following activities in the Project: construction of additions
to the Building; changing the grade and/or layout of the parking area or other
Common Area; excavation of the Common Area for the purposes of the above and/or
installing or repairing utility lines; and remodeling of the exterior of the
Buildings. Landlord’s right to undertake any of the foregoing activities shall
be limited such that: there will be no unreasonable interference with Tenant’s
use of the Leased Premises or access thereto; there shall be no materially
adverse change with respect to the proximity of Tenant’s parking to the Leased
Premises; and Tenant’s parking shall not decrease below the level stated in
paragraph 7.06 hereof.

 

7.05. LANDLORD’S RIGHT TO PIPES, ETC. Upon five days notice except in an
emergency, Landlord shall have the right to install, maintain and repair pipes,
wires, ducts and similar items in the space above any suspended ceiling and, in
the case of an area with no suspended ceiling, in the area of the Leased
Premises reasonably close to the underside of the roof or next floor above the
Leased Premises. Landlord may enter the Leased Premises for the purpose of
performing such installation, maintenance and repair, and for the purpose of
performing any maintenance or repair of any portion of the Project for which
entry into the Leased Premises is reasonably necessary, provided any entry by
Landlord under this paragraph is accomplished in a manner which minimizes any
disruption to Tenant’s business.

 

7.06. PARKING. Landlord will provide 4 parking spaces for each 1,000 square feet
of leased premises rentable square footage at no additional cost to Tenant.
Tenant has the right to request up to 5 spaces for every 1,000 square feet of
leased premises rentable square footage. Tenant agrees to pay a one-time cost of
$600 for each space in excess of 4 spaces per 1,000 square feet of leased
premises square footage. For example, landlord will provide at least 417 spaces
for the 104,233 square feet shown in 1.1(c). Tenant may request up to 521 spaces
or an additional 104 spaces. Landlord will construct such spaces and be
reimbursed by Tenant in the amount of $62,400. The number and size of the spaces
will be consistent with Landlord’s site plan dated October 16, 1998. Landlord
represents that it has all necessary permits and approvals for such additional
spaces.

 

7.07. If any service required to be performed by Landlord under this Lease is
disrupted for three continuous days or five days in any fifteen day period (as a
result of other than a casualty loss), Tenant may abate the monthly installment
portion of the Basic Minimum Annual Rent and Additional Rent for the period
during which such service is disrupted, in proportion to the portion of the
Leased Premises which is caused to be unusable by the disruption. If such
interruption or disruption continues for thirty days after written notice from
Tenant, and if Landlord has not within such thirty day period cured such
interruption or has not diligently commenced and pursued the cure of such
interruption or default, Tenant may exercise “Self Help” (as defined below).
Self Help may not be undertaken once the interruption or disruption of services
has been cured or once Landlord has commenced the necessary steps to prosecute
the cure and diligently pursues said steps to completion. “Diligently commenced
and pursued the cure” shall mean that the Landlord shall have used his best
efforts to procure the labor and materials and to undertake any other necessary
steps to effectuate the cure of such interruption or default in the shortest
possible time. Notwithstanding the foregoing, Tenant’s right to exercise Self
Help under this paragraph shall not apply with respect to interruption of
services caused by a casualty governed under Article 12 of the Lease, and in the
event of such casualty, the rights of the parties shall be governed by Article
12. Further, notwithstanding the foregoing, Tenant’s right to exercise Self Help
under this paragraph shall be subject to compliance with the right of a
mortgagee to cure such interruption. Self Help for the purposes of this
paragraph shall mean that Tenant may undertake the steps reasonably necessary to
cure the interruption or

 

12



--------------------------------------------------------------------------------

disruption of services giving rise to the right to exercise Self Help. Self Help
shall be limited to correcting conditions existing in the interior of the Leased
Premises or interruption or disruption of access thereto. Landlord shall
reimburse to Tenant the reasonable cost of the cure of the interruption or
disruption incurred by Tenant in Tenant’s exercise of Self Help within 30 days
after presentation of an invoice therefore from Tenant, broken down in
reasonable detail. In the event that Landlord fails to reimburse Tenant as
aforesaid then Tenant may deduct the amount from the Rent next due. In the event
any interruption or disruption as aforementioned continues for a period of 30
consecutive days is unable to be cured (other than as the result of a casualty
loss), Tenant shall have the right to terminate this Lease upon 30 days notice
to Landlord and any mortgagee, whose name and address have been provided to
Tenant in writing. Notwithstanding the foregoing, if Landlord commences to cure
within 10 days from receipt of notice from Tenant of Tenant’s right to terminate
and Landlord is diligently pursuing said cure to complete within 30 days from
said notice, such termination shall be deemed withdrawn.

 

ARTICLE VIII—INSURANCE, INDEMNIFICATION, WAIVERS, ETC.

 

8.01. TENANT’S INSURANCE COVERAGES. Tenant will maintain Tenant’s Insurance
Coverages at all times during the Term. Tenant’s Insurance Coverages shall be
maintained with an insurance carrier and approved of in advance by Landlord,
Landlord’s approval not to be unreasonably withheld and to be based on whether
the insurance carrier maintains a rating reasonably satisfactory to Landlord
from a rating service such as A.M. Best. Tenant may self-insure or insure with
an insurance company owned by Foundation Health Systems, Inc., with Landlord’s
reasonable consent subject to the provisions of this Article VIII, it being
agreed, however, that Tenant may in all events self-insure the risks that would
be covered under paragraph 8.01(b) below. Landlord may require Tenant to provide
Landlord with a certificate of insurance reflecting the coverages required in
the Lease whereby the insurance carrier agrees not to cancel or fail to renew
its coverage unless at least 15 days advance Notice is provided to Landlord
except 10 days for non-payment of premium. If Tenant shall fail to procure
Tenant’s Insurance Coverages or provide Landlord with a certificate of
insurance, as Landlord may request under the provisions of this paragraph,
Landlord may procure, but without any obligation to do so, any Tenant’s
Insurance Coverages and Tenant will pay Landlord the reasonable cost of the
same. Tenant’s Insurance Coverages are the following insurance coverages, or
such lesser coverages as Landlord may approve of in advance:

 

  (a) General public liability insurance coverage in at least the single limit
amount of $500,000, with a commercially reasonable deductible, insuring Tenant
against all personal injury and property damage claims arising out of any act or
omission of Tenant at the Project and such personal injury and property damage
claims for which Tenant is required to indemnify Landlord under the provisions
of this Lease.

 

  (b) “Special form” property insurance insuring at least the full replacement
value (with a commercially reasonable deductible) of all of Tenant’s personal
property at the Project and all fixtures and improvements forming a part of and
located within the boundaries of the Leased Premises.

 

8.02. LANDLORD’S INSURANCE COVERAGES. Landlord must maintain Landlord’s
Insurance Coverages. Landlord’s Insurance Coverages consist of any insurance
coverage reasonably maintained by Landlord in connection with the operation of
the Project, which coverages must include: a public liability insurance policy
having limits of at least Three Million Dollars ($3,000,000.00) per occurrence;
a “special form” property insurance policy covering the full replacement cost of
the Project, including coverage for rental loss on account of property damage;
and workers’ compensation coverage for personnel carrying out activities
chargeable to Project Operating Expenses.

 

8.03. TENANT TO PAY FOR EXCESS INSURANCE PREMIUMS. Tenant will promptly pay
Landlord the amount of any insurance premium for Landlord’s Insurance Coverages
which is in excess of the premium payable had Tenant’s use of the Leased
Premises been a use for which the lowest premiums for Landlord’s Insurance
Coverages are available. In the case where Tenant and any other tenant’s use or
non use of their respective leased premises results in any insurance premium in
excess of the most favorable premiums for Landlord’s Insurance Coverages, Tenant
shall be responsible to pay Landlord the portion of the excess which the Leased
Premises

 

13



--------------------------------------------------------------------------------

Square Footage bears to the total leased premises square footage of all tenants
causing the excess premium, or any other reasonable allocation made by Landlord
of the excess in premiums for Landlord’s Insurance Coverages caused by Tenant.
Notwithstanding any provision of this Section 8.03 to the contrary, so long as
Tenant uses the Premises for general office purposes, Tenant shall have no
obligation to pay any sums under this paragraph 8.03.

 

8.04. NO SUBROGATION—WAIVERS OF CLAIM. Landlord and Tenant, to the extent not
prohibited in their insurance policies, waive the right of subrogation against
the other party on account of any insured loss. Tenant and Landlord each
recognize that they may obtain property insurance, covering losses to property
on account of acts and/or omissions of the other, and if such coverage is not
obtained, the party failing to maintain the coverage shall bear the risk of any
insurable property loss (less a commercially reasonable deductible) caused by
any act or omission of the other party not arising to the level of gross
negligence or willful misconduct. Accordingly, in the event of any uninsured
property loss or damage of Tenant caused by any act or omission of Landlord that
does not constitute willful misconduct or gross negligence, which loss or damage
could have been insured under a standard tenant’s all-risk property insurance
policy, Tenant waives any claim against Landlord on account of the loss (except
for recovery of a commercially reasonable deductible). Further provided, in the
event of any uninsured property loss or damage of Landlord caused by any act or
omission of Tenant that does not constitute willful misconduct or gross
negligence, which loss or damage could have been insured under a standard
Landlord’s all-risk property insurance policy, Landlord waives any claim against
Tenant on account of the loss (except for recovery of a commercially reasonable
deductible).

 

8.05. INDEMNIFICATION AGAINST THIRD PARTY CLAIMS. In the case of third party
claims against Landlord arising out of an act or omission of Tenant or an agent,
servant or employee of Tenant (a “Tenant Fault Claim”) and not out of an act or
omission of Landlord or an agent, servant or employee of Landlord (a “Landlord
Fault Claim”), Tenant shall be responsible for the Tort Indemnity of Landlord.
In the event of a Landlord Fault Claim, Landlord shall be responsible for the
Tort Indemnity of Tenant. In the event of claims which are both Tenant Fault
Claims and Landlord Fault Claims, Tenant shall be responsible for the claim to
the extent of the limit of public liability insurance coverage required to be
maintained by Tenant under paragraph 8.01(a), Landlord shall then be responsible
to the extent of the limit of Landlord’s public liability insurance coverage,
and thereafter each party shall be responsible for the claim in the proportion
such party’s fault bears to the total fault of Landlord and Tenant. Each party
shall be responsible for the Tort Indemnity of the other party for the portion
of the claim which is the responsibility of the party owing the Tort Indemnity.
“Tort Indemnity” shall mean that the party responsible for the indemnification
shall provide the legal defense of the claim (counsel being subject to the
approval of the indemnified party, approval not to be unreasonably withheld) and
the indemnifying party shall be responsible to pay the amount of the claim
(subject to the right to defend it) up to the limits of the indemnifications set
forth in this paragraph, above, except that in the case of claims which are both
Tenant Fault Claims and Landlord Fault Claims, each party shall be responsible
for such party’s own costs of legal defense. Tort Indemnity shall not be owed to
the extent that the party owing the indemnification has been prejudiced by any
failure of the party seeking the indemnification to give Notice to the other
party within a reasonable time after said party becomes aware of a claim in
which the other party may owe an indemnity obligation under this paragraph. In
addition, Landlord agrees to protect, defend, indemnify and hold harmless
Tenant, and its authorized representatives, from all claims, costs (including
attorneys’ and experts’ fees), expenses, and liabilities (i) arising from and
out of any occurrence in the common areas of the Building, or Project; or
(ii) resulting from the acts or omissions of Landlord, its authorized
representatives, contractors, licensees and invitees; or (iii) arising from and
out of any breach of Landlord’s representations, warranties or covenants under
this Lease. Landlord’s obligations under this paragraph shall survive the
expiration or earlier termination of this Lease.

 

ARTICLE IX—ASSIGNMENT SUBLETTING AND RE-SUBLETTING

 

9.01. LANDLORD’S CONSENT REQUIRED FOR ASSIGNMENT AND SUBLETTING. Tenant will not
assign this Lease in whole or in part nor sublet or re-sublet all or any part of
the Leased Premises without the prior written Consent of Landlord, which will
not be unreasonably withheld or delayed. Prior to any assignment, subletting or

 

14



--------------------------------------------------------------------------------

re-subletting for which Landlord’s Consent is required, Tenant shall give Notice
to Landlord of the proposed assignee or subtenant or subsubtenant and the terms
of the proposed assignment or subtenancy or subsubtenancy, and upon request of
Landlord, Tenant will provide Landlord with any other information reasonably
requested by Landlord for the purpose of evaluating the proposed assignee or
subtenant or subsubtenant. Landlord hereby expressly Consents to an assignment
or subletting or re-subletting to (a) an entity that controls Tenant or results
from a merger or consolidation with Tenant, (b) an entity succeeding to the
interests of Tenant and/or (c) any subsidiary or affiliate of Tenant. Any other
assignment or sublease or re-sublease may be made by Tenant with the prior
written consent of the Landlord which will not be unreasonably withheld,
conditioned or delayed. The Consent by Landlord to any assignment or subletting
or re-subletting shall not constitute a waiver of the necessity for such Consent
to subsequent assignment or subletting or re-subletting. No assignment or
subletting or re-subletting whatsoever and/or acceptance of any rent from any
party in possession of the Leased Premises shall constitute a release of Tenant
or the Guarantor (FHS) from the obligations under this Lease. By accepting the
assignment of this Lease, any assignee assumes all obligations of Tenant to
Landlord from and after the date of the assignment, jointly and severally with
Tenant Any attempted assignment or subletting by Tenant without the prior
Consent of Landlord shall be void.

 

ARTICLE X—ESTOPPEL CERTIFICATES, SUBORDINATION, ETC.

 

10.01. ESTOPPEL CERTIFICATES. Upon request of Landlord or any mortgagee of
Landlord, Tenant shall execute an estoppel certificate substantially in the form
attached hereto and made a part hereof as Exhibit H, certifying the status of
any facts with respect to this Lease. Estoppel certification may include:
whether the Lease is in full force and effect; the rentals due under the Lease
and the degree to which same have been paid; that there are no defenses or
claims against Landlord for any alleged violation of this Lease by Landlord, or
a statement of such defenses or claims.

 

10.02. SUBORDINATION, ATTORNMENT, ETC. This Lease and all rights of the Tenant
under this Lease, will be, at the election of any mortgagee of the Project,
either subordinate or superior, all or in part, to the lien of the mortgagee.
Notwithstanding the foregoing or any other provision of this Lease to the
contrary, if there shall be more than one mortgage on the Project, the rights of
Tenant under this Lease shall not be treated as inferior to any inferior
mortgage without the consent of all mortgagees superior in right to the mortgage
to which Tenant’s rights are sought to be subordinate. Landlord agrees to
provide a non-disturbance agreement as a condition of this Subordination
provision. Landlord and Tenant agree to execute an agreement substantially
consistent with the form of Subordination, Non-Disturbance and Attornment
Agreement (SNDA) attached hereto as made a part hereof as Exhibit K. In the
event any proceeding is brought for the foreclosure of the Leased Premises,
Tenant agrees to attorn to the mortgagee in the event of strict foreclosure, or
to the purchaser in the event of foreclosure by sale or deed in lieu of
foreclosure, and recognize such mortgagee or purchaser (as the case may be) as
the Landlord under this Lease including the terms of any SNDA executed by both
parties.

 

10.03. EXECUTION OF DOCUMENTS BY TENANT. Tenant will execute and deliver to
Landlord or the party designated by Landlord, within ten business days after
presentation of the proposed form, any estoppel certificate and/or
subordination, attornment and/or non disturbance agreement requested to be
executed by Tenant pursuant to the terms of this Lease. If Tenant shall not have
delivered the executed documents, required to be executed and delivered under
this Article, within the ten business day period set forth above, Landlord may
give Tenant Notice of Tenant’s failure to deliver such documents, and if Tenant
shall then fail to deliver said executed documents within three business days
after delivery of such Notice, notwithstanding any provision for notice and
grace period for default elsewhere contained in this Lease, Tenant shall be in
default of the Lease, and Landlord shall have all rights provided for in the
event of such default, including termination. It is acknowledged that
foreseeable damages of Landlord on account of a breach of Tenant’s obligations
under this Article may include the loss of and/or additional charge incurred by
Landlord in connection with a sale of the Project or a financing of which the
Project is to serve as collateral.

 

15



--------------------------------------------------------------------------------

ARTICLE XI—TENANT’S SECURITY DEPOSIT

 

11.01. NO SECURITY DEPOSIT IS REQUIRED.

 

ARTICLE XII—CASUALTY DAMAGE TO PROJECT

 

12.01. REPAIR OF DAMAGE AND RENTAL ABATEMENT DURING REPAIR PERIOD. If the Leased
Premises or any portion of the Project materially affecting the appearance or
use of the Leased Premises is damaged by fire or other casualty during the Term
or prior to Commencement, Landlord shall, at Landlord’s own expense, use best
efforts to cause the damage to be promptly repaired within a reasonable time,
which period shall not exceed six months. If by reason of such damage not the
fault of Tenant, any portion of the Leased Premises is thereby rendered
untenantable and Tenant ceases use of said portion of the Leased Premises, the
Monthly Base Rent and Monthly Additional Rent shall be abated in proportion to
the area of the Leased Premises rendered untenantable and which is not used by
Tenant, said abatement to continue until the sooner of the time when the Leased
Premises is repaired or until Tenant uses the damaged portion of the Leased
Premises. Landlord’s obligation to restore under this Article shall be limited
to not include the restoration of any portion of the Leased Premises for which
Tenant is required to maintain property insurance under paragraph 8.01. Tenant
shall be responsible to promptly restore any portion of the Leased Premises for
which Tenant is required to maintain property insurance under paragraph 8.01.

 

12.02. TERMINATION FOR FAILURE TO REPAIR. If the Leased Premises or any portion
of the Project is damaged by fire or other casualty not the fault of Tenant
during the Term, and if said Damage materially and adversely affects Tenant’s
ability to carry on Tenant’s business as described herein, in the Leased
Premises, then if damage is not repairable or repaired within six months, Tenant
shall have the right, to be exercised by Notice to the Landlord to terminate
this Lease, which Notice may not be given later than any date upon which the
damage has been substantially repaired. Upon the giving of such termination
Notice, the Term shall immediately come to an end by lapse of time.

 

ARTICLE XIII—EMINENT DOMAIN

 

13.01. TERMINATION ON ACCOUNT OF TAKING. If any portion of the Leased Premises
materially affecting the Leased Premises or any portion of the Project
materially affecting the Tenant’s use of the Leased Premises is taken in
condemnation proceedings or by any right of eminent domain, this Lease shall
terminate by lapse of time, as if the Term had always ended on the effective
date of the vesting of title in the condemning authority.

 

13.02. TENANT NOT ENTITLED TO LANDLORD’S AWARD. In the event any portion of the
Project is taken in condemnation proceedings or by any right of eminent domain
or is transferred by Landlord under the threat of and in lieu of the exercise of
the power of eminent domain, all proceeds of any award, judgment or settlement
payable by the taking, condemning or transferee authority shall be and remain
the sole and exclusive property of Landlord, and Tenant waives any right to make
any claim to said award, judgment or settlement received by Landlord. Tenant may
pursue Tenant’s own claim against the condemning authority permitted by statute
to be paid to Tenant without diminishing or reducing the award, judgment or
settlement payable to Landlord.

 

13.03. Provided it does not diminish landlord’s award, Tenant shall be entitled
to unamortized leasehold improvements and relocation expenses in a separate
action from Landlord’s claim.

 

ARTICLE XIV—LANDLORD’S LIABILITY LIMITATIONS

 

14.01. LIMITATIONS REGARDING SECURING CLAIMS. In the event of any alleged
default of Landlord, Tenant agrees that Tenant will not seek to secure any claim
for damages or indemnification by any attachment, garnishment or other security
proceeding against any property of the landlord other than the Project, or, if
sold, any sales proceeds of the Project, and in the event Tenant obtains any
judgment against Landlord by virtue of an alleged default of Landlord, Tenant
agrees that Tenant will not look to any property of Landlord other than the

 

16



--------------------------------------------------------------------------------

Project, or if sold, any sales proceeds, for satisfaction of such judgment.
Nothing in this Paragraph 14.01 or any other provision of this Lease shall,
however, diminish Tenant’s recourse against Robert D. Scinto in accordance with
the guaranty attached hereto as Exhibit I.

 

14.02. TRANSFER OF LANDLORD’S INTEREST IN PROJECT. Upon any transfer of
Landlord’s interest in the Project, the then transferor Landlord shall be
relieved of any and all liability to Tenant arising from and after the transfer,
and the transferee Landlord shall not be liable to Tenant for any liability
arising prior to the transfer provided that such assignee assumes all
obligations under this Lease, a writing provided to Tenant. Notwithstanding the
foregoing, if any condition shall exist on the date of transfer which would
entitle Tenant to terminate this Lease or the continuance of which would entitle
Tenant to terminate this Lease after the passage of time, unless the condition
is corrected within any time allowed under this Lease or by law, the transfer
shall not affect Tenant’s right to terminate.

 

14.03. NO LIABILITY FOR THEFT, ETC. All property of Tenant in the Project shall
be kept at Tenant’s own risk, and Landlord shall not be responsible for any
theft of Tenant’s property or any property of any agent, servant, employee,
contractor or invitee of Tenant, unless the theft is committed by Landlord or
any agent servant, employee contractor of Landlord, and Tenant shall indemnify
and hold Landlord harmless from any claim against Landlord by any agent,
servant, employee, contractor or invitee of Tenant based upon any allegation of
theft for which Landlord’s liability is disclaimed under this paragraph.

 

ARTICLE XV—DEFAULTS AND ENFORCEMENT OF LEASE

 

15.01. EVENTS OF DEFAULT BY TENANT. Tenant will be in default of Tenant’s
obligations under the Lease upon the happening of any of the following:

 

  (a) If any payment of Rent has not been made within 10 business days after
Notice to Tenant that the payment has not been received by Landlord on or before
its due date.

 

  (b) If Tenant shall commit a default on account of a failure to execute and
deliver any estoppel or subordination, non disturbance and/or attornment
agreement in the manner provided in Article X (if Tenant has failed to deliver
such documents within five (5) business days after a second notice from
Landlord, following the expiration of the original ten (10) business day period
provided for in paragraph 10.03), without justification therefore.

 

  (c) If Tenant shall commit a default on account of a failure to discharge a
mechanic’s lien in the manner provided in paragraph 6.02.

 

  (d) The failure to cure within 30 days after Notice to Tenant the non
compliance by Tenant with any obligation of Tenant under this Lease, except that
in the case of an obligation not capable of being cured within said 30 day
period (determined without regard to the cost or ability to pay for compliance),
Tenant will not be in default as long as Tenant has commenced the cure of the
non compliance reasonably promptly after the Notice and is continuously
thereafter diligently proceeding to complete the cure.

 

15.02. REMEDIES ON ACCOUNT OF DEFAULT. Subject to Tenant is right to cure in
paragraph 15.01 (d) above, in the event of default by Tenant, then Landlord may
terminate this Lease and recover possession of the Leased Premises, and Landlord
may exercise any other remedy available under the law to Landlord on account of
a breach of lease by a Tenant,

 

15.03. COSTS OF ENFORCING LEASE. The prevailing party shall be entitled to
reimbursement from the other party of the reasonable costs of enforcement of
this Lease incurred by the prevailing party (including a reasonable attorney’s
fee) in any action or proceeding brought to enforce the provisions of this Lease
on account of any failure of either party to adhere to its obligations under
this Lease.

 

17



--------------------------------------------------------------------------------

15.04. JURY WAIVER, FORUM AND VENUE. Landlord and Tenant waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties against
the other on any matters whatsoever arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy
of the Leased Premises, and/or claim of injury or damage. In any dispute between
the parties relating to the tenancy hereby created, unless the parties shall
agree otherwise, the exclusive forum for any such legal action shall be the
Connecticut state court hearing landlord and tenant disputes, with venue based
on the location of the Leased Premises and not the residence or location of the
parties.

 

ARTICLE XVI—VACATING AT END OF TERM, HOLDING OVER

 

16.01. VACATING LEASED PREMISES AT END OF TERM. At the expiration of the Term,
whether by lapse of time or for any other reason, Tenant will surrender the
Leased Premises to Landlord, the condition of which upon the surrender shall be
broom clean, free of all personal property except as otherwise stated herein and
in good repair, reasonable wear and tear and casualty excepted. All keys to any
doors at the Leased Premises shall be turned over to Landlord upon the
surrender, and Tenant shall provide Landlord with any other means for opening
any other locks (safes, vaults, etc.) at the Leased Premises upon the surrender.
Prior to the surrender: Tenant shall remove all of Tenant’s trade fixtures,
unless Landlord shall Consent to the retention of any trade fixture or has
otherwise consented pursuant to the terms hereof; Tenant will remove any
alteration made in the Project by Tenant without Landlord’s Approval; and Tenant
will repair and/or restore the Leased Premises and/or Project as a result of any
removal of any fixture or improvement removed by Tenant, Without diminishing
Tenant’s responsibility to remove items from and repair damage in the Leased
Premises at the end of the Term, if, prior to Tenant’s vacating of the Leased
Premises, Tenant fails to remove any item of personal property or any trade
fixtures or improvement that it is Tenant’s responsibility to remove, all such
items will become the property of Landlord. Notwithstanding anything contained
herein any alteration or improvement may be removed or left as provided in
Article 6.

 

16.02. HOLDING OVER. If Tenant shall hold over beyond the end of the Term with
the Consent of Landlord, then the provisions of the hold over tenancy shall be
the same provisions set forth in this Lease governing the rights and obligations
of the parties during the Term, except that: the tenancy shall be on the basis
of a month to month tenancy, terminable by Landlord immediately by issuance of a
notice to quit possession, as long as the quitting date is at least 30 days
after the giving of the notice to quit; there shall be no rights or options in
Tenant to extend the Term, increase or decrease the size of the Leased Premises,
purchase any portion of the Project, exercise any right of refusal to any
leasing or sale of any portion of the Project or any similar rights that may
have been in effect during the Term; and the Monthly Base Rent for the hold over
shall be the Monthly Base Rent in effect immediately prior to the end of the
term, which shall be increased in the same manner as the Monthly Base Rent had
been increased by any formula or with any regular frequency during the Term. If
Tenant shall not have vacated the Leased Premises on or before the end of the
Term and does not have Landlord’s Consent to remain in the Leased Premises, the
failure to vacate shall not be treated as a hold over for any further term and
it is agreed that the use and occupancy damages for which Tenant will be liable
during any such period of occupancy will be the amount that would have been
payable as Additional Rent had this Lease remained in effect during the period
of occupancy plus an amount equal to one and a half times the Monthly Base Rent
in effect at the end of the Term.

 

ARTICLE XVII—MISCELLANEOUS PROVISIONS

 

17.01. NO WAIVER OF OBLIGATIONS. The waiver by Landlord or Tenant of any breach
by or obligation of the other party of any provision in this Lease shall not be
deemed to be a waiver of any other breach or obligation. The acceptance of any
Rent by Landlord or the payment thereof by Tenant shall not be deemed to be a
waiver of any breach by any party. No payment by Tenant or receipt by Landlord
of any payment which is less than the amount due shall be deemed to be a waiver
of any right to obtain payment of the full amount due, and Landlord may apply
any payment by Tenant to any charge owed by Tenant to Landlord under the
provisions of this Lease, and no restrictive endorsement, statement of Tenant or
any other attempt by Tenant to restrict the

 

18



--------------------------------------------------------------------------------

application of the payment in any contrary manner shall be operative or
effective, and no endorsement on any check or payment made by or on the behalf
of Tenant shall be deemed as any accord and satisfaction for any obligation,
other than satisfaction of the charge to which Landlord has applied the payment.
No waiver of any breach or obligation of any party shall be effective unless in
writing by the party charged with the waiver.

 

17.02. ENTIRE AGREEMENT. This Lease, including any exhibits attached to it or
referenced by it, constitute the entire agreement between the parties as to this
leasing, and there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the parties other than those
contained in or specifically referenced by this Lease. No subsequent alteration,
amendment, change or addition to this Lease shall be binding upon either party
unless in writing by the party to be charged.

 

17.03. SEVERABILITY. The provisions of this Lease are severable, and if any
provision shall be determined to be invalid or unenforceable, the provision
shall be enforced to the extent permitted by law and, to the extent any
provision or portion thereof remains unenforceable or invalid it shall be
severed from this Lease and the remainder of the Lease shall be valid and
enforced to the fullest extent permitted by the law.

 

17.04. HEADINGS NOT TO LIMIT EFFECT OF LEASE. The headings for the articles and
paragraphs of this Lease are inserted for case of reference only and no such
heading shall be interpreted to limit the operation of any language contained in
the article or paragraph following the heading. All language in this Lease shall
be given its full operative effect, regardless of the article or paragraph in
which it is located and regardless of its location, proximity or lack of
proximity to any other related or unrelated provisions.

 

17.05. DATES. If the Initial Commencement Date or any other date on which any
obligation or event in this Lease is dependent is not a date certain, the
Commencement Date shall in no event be later than a time which would not violate
any applicable rule against perpetuities, determined as if all relevant lives in
being ceased as of the date of execution of this Lease.

 

17.06. FORCE MAJEURE. In the event that Landlord or Tenant shall be delayed in,
hindered in, or prevented from, the performance of any act required under the
provisions of this Lease, except for the payment of money, by reason of strikes,
lock-outs, labor troubles, inability to procure materials, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war or other
reason of a like nature not the fault of the party whose act is delayed (“Force
Majeure”), then as long as the party whose act is delayed is using best efforts
to avoid the delay and the effect of the Force Majeure, then performance of such
act shall be excused for the period of the delay. If, due to Force Majeure
delays, the Initial Commencement Date is delayed beyond the date that permits
Tenant to terminate this Lease, Landlord shall reimburse Tenant for all direct
out-of-pocket costs resulting from such delays, the Landlord’s liability in this
regard shall not exceed $25,000,00.

 

17.07. LANDLORD’S ENTRY INTO LEASED PREMISES. Landlord and Landlord’s agents and
other representatives shall have the right to enter into and upon the Leased
Premises at all reasonable hours, upon reasonable advance written or verbal
notice to Tenant and consistent with Tenant’s security requirements, for the
purpose of examining the Leased Premises or making such repairs or alterations
therein as may be necessary, in Landlord’s reasonable discretion, for
maintaining the Project in a condition of safety and good repair. Landlord’s
entry under this paragraph may be made at any hour and without notice in the
case of emergency. During any period in which Tenant is in possession of the
Leased Premises, Tenant will provide Landlord with a key or set of keys and any
other means necessary for Landlord to gain emergency access to the Leased
Premises in accordance with the provisions of this Paragraph, and Tenant shall
update the key, keys or other means of access on hand with Landlord at any time
the locks to the Leased Premises are changed. Such entry shall be done in a
manner least designed to inconvenience Tenant.

 

17.08. SHOWING OF LEASED PREMISES. Tenant will permit Landlord and Landlord’s
agents to show the Leased Premises to any prospective purchaser of the Project
at reasonable hours and upon advance written or verbal notice to Tenant During
any period in which there are less than 6 months remaining in the Term, Tenant

 

19



--------------------------------------------------------------------------------

will permit Landlord and Landlord’s agents: to show the Leased Premises to any
prospective tenant for the Leased Premises at reasonable hours and upon advance
written or verbal notice to Tenant; and to place a sign on the front of the
Leased Premises offering the same for lease, so long as it does not interfere
with any of Tenant’s signage permitted under other provisions of this Lease.

 

17.09. NO RESERVATION OR OFFER. The submission of this Lease for examination
does not constitute a reservation of the Leased Premises, an option to lease the
Leased Premises or in any other manner an offer by Landlord, unless and until it
is executed by Landlord and delivered to Tenant.

 

17.10. NO RECORDING. Tenant shall not record this Lease, but Landlord shall
execute and deliver to Tenant a notice of lease in accordance with the
Connecticut General Statutes regarding the recording of notices of lease. Tenant
may record the notice of lease. If Tenant violates this paragraph, then
notwithstanding any other provision in this Lease to the contrary, Landlord may,
at Landlord’s election, without any further Notice or cure period, terminate the
Lease on account of the breach.

 

17.11. JOINT AND SEVERAL LIABILITY. The references to Tenant and Landlord in
this Lease mean all persons or entities comprising Tenant or Landlord at any
given time, and if Tenant or Landlord shall consist of more than one person or
entity, the obligations of each person or entity shall be Joint and several.

 

17.12. CHOICE OF LAW. Connecticut law shall apply to all state law matters
arising under this Lease.

 

17.13. Each party warrants and represents to the other that no broker, agent, or
finder, except Cushman & Wakefield of Connecticut, Inc. (whose commissions shall
be paid by Landlord), has been involved in the transactions contemplated hereby.
Both parties hereto agree to indemnify and hold harmless the other against any
and all claims, actions, damages, liabilities (including attorney’s fees and
expenses) with respect to any commission, fee, or charge made by any broker,
agent or finder, not so listed, which is made by reason of any action or
agreement by such part.

 

17.14. Landlord warrants and represents: that it is a limited liability company
in good standing and organized under and authorized to do business in the state
of Connecticut and his all of the necessary power and authority to enter into
perform this lease; that R. D. Scinto has a controlling interest in the Landlord
and is authorized as manager to execute and deliver any and all documents
relating to the Lease; that the Leased Premises and Common Areas at commencement
and throughout the term of the Lease will be in compliance with any and all
federal, state and local laws, rules and regulations, including but not limited
to zoning, environmental and ADA; that all building systems will be consistent
with and compliant with year 2000 requirements; that Landlord is not aware of
any existing environmental violations on the land, which is to be the subject of
the Project, the building and the Leased Premises.

 

ARTICLE XVIII—MISCELLANEOUS ADDITIONAL TERMS

 

  •   The building will include a cafeteria and fitness center for the use of
employees of tenants in the Building.

 

  •   Landlord will ensure that all building systems are year 2000 compliant.

 

  •   Tenant’s employees shall have a preferential right to use the day-care
center located at Three Corporate Drive, Shelton, CT and the conference center
located at One Corporate Drive, Shelton, CT. Tenant’s employees shall comply
with all reasonable rules and regulations applicable to such use and pay any
charges for such use, which rules and regulations and charges shall be
consistent with those applied to and charged to other tenants of Landlord in a
uniform and non-discriminatory manner. This amenity shall not be a component of
additional rent.

 

  •   The Building will contain a loading dock as shown on the plans and
specifications attached hereto as Exhibits A-1 through A-6.

 

20



--------------------------------------------------------------------------------

  •   Notwithstanding anything to the contrary contained in this Lease including
all exhibits, Landlord agrees to improve the entrance lobby of the Building to
be consistent with the finishes in 4 Corporate Drive, Shelton, CT.

 

Robert D. Scinto, as managing member of Beard Sawmill, LLC (Landlord) represents
and warrants that the Landlord is the fee owner of the real estate associated
with the Building.

 

ARTICLE XIX—LEASING COMMISSION ISSUES

 

19.01 CONDITION PRECEDENT TO LEASE EFFECTIVENESS.    Notwithstanding anything in
this Lease to the contrary and notwithstanding the execution and delivery of
this Lease by both Landlord and Tenant, this Lease shall not become effective or
binding upon the parties unless Landlord pays to Cushman & Wakefield of
Connecticut, Inc. (“C&W”), the first half of the commission due C&W for the
initial term of this Lease, in accordance with that certain commission agreement
between Landlord and C&W, dated April 6, 2000 (herein the “C&W Commission
Agreement”), a copy of which is annexed hereto as Exhibit J, and Tenant receives
a written acknowledgement from C&W that it is in receipt of such payment. In the
event that the foregoing condition is not met by September 15, 2000, this Lease
shall be deemed null and void.

 

19.02. C&W COMMISSION AGREEMENT BINDING ON SUCCESSORS.     The C&W Commission
Agreement provides for certain commissions to be paid to C&W (a) in connection
with this Lease, which commissions have been earned by C&W and are payable by
Landlord on the dates set forth in the C&W Commission Agreement, and (b) in
connection with the renewals or extensions of this Lease or the leasing of
additional space, which commissions shall be earned and payable as provided in
the C&W Commission Agreement. Notwithstanding any rule or construction of law
under which the C&W Commission Agreement might otherwise be considered the
personal obligation of the Landlord herein named only, Landlord agrees, to the
fullest extent allowed by law, that the C&W Commission Agreement shall
constitute a covenant and obligation of Landlord which shall run with and bind
Landlord’s interest and estate in and to this Lease and the Leased Premises
demised hereunder and shall automatically, upon any sale, transfer, or other
disposition (including, without limitation, by reason of the enforcement of any
Mortgage or Ground Lease) of Landlord’s interest hereunder, be binding upon any
party succeeding to the interest of Landlord hereunder with the same effect as
if such party had expressly assumed Landlord’s obligations under the C&W
Commission Agreement. Accordingly, by acceptance of any assignment of Landlord’s
interest under this Lease of the rents payable hereunder, a successor landlord
shall be deemed to have assumed the obligations of Landlord to pay commissions
to C&W in accordance with the provisions of the C&W Commission Agreement. C&W is
a party to this Lease solely to evidence its right to receive commissions
pursuant to the C&W Commission Agreement and to enforce such rights. Landlord
and Tenant agree that C&W, as a party to this Lease, is not obligated to perform
the respective obligations of Landlord and Tenant.

 

19.03. TENANT’S PAYMENT OF COMMISSIONS.    If Landlord shall fail to pay any of
the commissions to C&W in accordance with the provisions of the C&W Commission
Agreement and such failure shall continue for ten (10) days after written notice
thereof from C&W to Landlord then C&W may notify Tenant of such default by
sending a notice to such effect to Tenant and demanding payment pursuant to this
Article 19. If such notification and demand is made to and on Tenant, Tenant
shall, on or before the date when the next installment(s) of the Base Rent
become due hereunder, pay to C&W so much of said monthly installment(s) of the
Base Rent next becoming due hereunder as shall equal such unpaid commissions.
Landlord agrees (i) that Tenant shall be entitled to deduct such payments of
commissions as an offset against its obligation to pay the Base Rent such that
such payment and offset shall be deemed in full stead and satisfaction of
Tenant’s obligations to pay the Base Rent hereunder to the extent of such
commissions and irrespective of who may own or have an interest in the Leased
Premises at the time, and (ii) shall indemnify, defend (with legal counsel
acceptable to Tenant), and hold Tenant harmless from any claim, loss, liability,
damages, or cause of action (including, without limitation, any litigation
between C&W and Landlord) arising from Tenant’s exercise of its rights under
this Article 19.

 

21



--------------------------------------------------------------------------------

ARTICLE XX—EXHIBITS.

 

The following exhibits are attached hereto and by this reference incorporated
herein:

 

-    Exhibit A—Floor Plans Describing Leased Premises. -   
Exhibits A-1 through A-6—Base Building Plans, Corporate 8 Business Park
(original date 11/23/98, as
revised 5/17/99) -    Exhibit B—Description of Project. -    Exhibit
C—Landlord’s Initial Fit Out. -    Exhibit D—Tenant’s Right to Extend. -   
Exhibit E—Right of First Refusal to Leases. -    Exhibit F—Guaranty of Lease by
FHS. -    Exhibit G—BOMA standards. -    Exhibit H—Tenant Estoppel Certificate.
-    Exhibit I—Guaranty of Lease by Robert D. Scinto -    Exhibit J—Cushman &
Wakefield Commission Agreement -    Exhibit K—Subordination, Non-Disturbance and
Attornment Agreement

 

IN WITNESS WHEREOF, each party has caused this Lease to be executed on the date
below written, the date of the Lease being as of the date set forth on the face
page, if different than the date of execution for either party.

 

    Landlord          

Tenant

   

Beard Sawmill LLC, a Connecticut Limited

liability company

         

Physicians Health Services of Connecticut, Inc.,

a Connecticut corporation

    By:   /s/    ROBERT D. SCINTO                   By:   /s/    PANNELL
HAMILTON             Its:               Its:   CFO     Date:               
Date:    8/21/00

 

22



--------------------------------------------------------------------------------

Acknowledged and agreed to, as to Section 19.02:             Cushman & Wakefield
of Connecticut, Inc.            

By:

  /s/    MARTIN J. K’ILKEARY                            

Martin J. K’ilkeary

Assistant Secretary

             

Its:

               

State of                                    
                                                              

                        ss        

City / Town of 

               

County of                                    
                                                          

                                 

 

Personally appeared Pennell Hamilton, signer and sealer of the foregoing
instrument, who acknowledged himself or herself to be the CFO of Physicians
Health Services of CT, and the execution to be his or her free act and deed and
the duly authorized free act and deed of                             , before
me, this 21st of August, 2000.

 

LOGO [g91226g25k00.jpg]

Commissioner of the Superior Court/Notary Public

 

State of Connecticut

 

    ss City / Town of Shelton

 

County of Fairfield

 

Personally appeared Robert D. Scinto, signer and sealer of the foregoing
instrument, who acknowledged the same to be his free act and deed, before me,
this 23rd day of August, 2000.

 

/s/    WILLIAM PIACITELLI        

Commissioner of the Superior Court/Notary Public

WILLIAM PIACITELLI NOTARY PUBLIC MY COMMISSION EXPIRES OCT. 31, 2001

 

23